DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the wording for “computer program product” within the specification of the instant invention in 0091 stated to include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. This language does not exclude signal, electromagnetic or acoustic, which is view as non-statutory subject matter. Please amendment to Office approved language “non-transitory computer readable medium” to overcome for claims 8-14. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 2019/0042948).
Claim 1:
LEE et al teaches the following subject matter:
A method (figure 20 teaches flowchart (method)) comprising: 
determining, by one or more computer processors, a set of parameters related to a feature map to analyze at a respective layer of a CNN, wherein the set of parameters related to the feature map includes a quantization value (figure 7 and 0093 teaches layer-wise quantization in which parameter of  a layer of a neural network are quantized; 0061-0065 teaches feature maps  with three dimension of width, height and depth with regard to convolutional layer, figure 17 and 0163-0166 teaches layer deal with quantization coverage (quantization value) in view of bits); and respective values for a first dimension, a second dimension, and a third dimension, which correspond to a shape describing the feature map (0063 detail three dimension for width, height and depth of the feature map. One ordinary skill in the art would see the dimension data of the region of interest and summarize to be a shape of the subject or object of interest.); 
configuring, by one or more computer processors, a set of hardware accelerators for the respective layer of the CNN (figure 17 and 0164 teach neural network with dedicated hardware accelerator, where figure 1 and 0062 detail the neural network to be convolutional neural network (CNN)); 
receiving, by one or more computer processors, a portion of the feature map to the configured set of hardware accelerators for the respective layer of the CNN, wherein the received portion of the feature map includes a group of sequential data slices (figure 1 and 0062-0064 teaches the data slices to be sequential with portion (WM) of the feature map from FM1 to be processed by CNN layer and output to FM2); and 
analyzing, by one or more computer processors, the group of sequential data slices among the configured set of hardware accelerators (0005-0006 teaches analyzing group of sequential data slices of FM1 to output FM2 with a method of generating a fixed-point quantized neural network distribution for each channel (depth/sequential data slices), above teach the use of hardware accelerator for CNN layer).

Claim 2:
The method of claim 1: further comprising: 
determining, by one or more computer processors, information associated with an analysis related to a convolutional neural network (CNN) (0005-0006 teaches analyzing group of sequential data slices (information) of FM1 to output FM2 with a method of generating a fixed-point quantized neural network distribution for each channel (depth/sequential data slices), above teach the neural network to be CNN), wherein: 
(i) the information associated with the analysis related to the CNN includes information respectively associated with a layer of a plurality of layers of the CNN (0084-0085 teach information such as statistical distribution, floating- point parameter value in respective channels in each feature maps and kernel from the data of the neural network (CNN)), and 
(ii) the information respectively associated with the layer of the CNN includes a kernel size, a stride increment value, and information related to a plurality of kernel matrices, models, and weight factors utilized by one or more analyses performed at the layer of the CNN (0084-0085 teaches analysis of by the CNN, where one ordinary skill in the art know that processing by CNN includes kernel size, stride increment value, kernel matrices, model and weight for each layer of CNN; figure 1 each kernel size and matrices such as WM of FM1, 0064 teach WM shift to slide over entire area (stride increment value), 0064 teach feature map (model), 0064 teaches weight).

Claim 3:
The method of claim 1, wherein: 
(i) the quantization value is a value in bits related to a resolution of a plurality of elements that comprise the feature map to analyze (figure 17 and 0163-0165 teaches allotted bit for layer-wise quantization for neural network dedicated hardware accelerator. 0079 teaches storage for digital data and figure 19 and 0168 teaches image display device, such that one ordinary in the art see the image to be digital (or digitalized) and digital image are defined in resolution which are quantize in bits for digital processing and storage); 
(ii) a value of the first dimension corresponds to a number of elements associated with a width dimension of the feature map to analyze (0063 teaches three dimensions with first dimension a width W);  
P201904215US01Page 32 of 39(iii) a value of the second dimension corresponds to a number of elements associated with a height dimension of the feature map to analyze (0063 teaches three dimensions with second dimension height H); and 
(iv) a value of the third dimension corresponds to a number of levels associated with a depth dimension of the feature map to analyze (0063 teaches three dimensions with third dimension depth D).

Claim 4:
The method of claim 3, wherein a level of the feature map to analyze is associated with a respective filter of a plurality of filters utilized to generate the feature map (figure 1 and 0061-0064, where 0064 detail use of filter/kernel from weight map WM filters for feature maps).

Claim 5:
The method of claim 1, wherein configuring the set of hardware accelerators to process the respective layer of the CNN further comprises: 
identifying, by one or more computer processors, based on the determining information associated with the analysis related to the CNN, a kernel size and a stride increment value corresponding to the respective layer of the CNN (0084-0085 teaches analysis of by the CNN, where one ordinary skill in the art know that processing by CNN includes kernel size, stride increment value, kernel matrices, model and weight for each layer of CNN; figure 1 each kernel size and matrices such as WM of FM1, 0064 teach WM shift to slide over entire area (stride increment value), 0064 teach feature map (model), 0064 teaches weight); and 
allocating, by one or more computer processors, a quantity of memory for respective memory buffers within the set of hardware accelerators based on the kernel size, the stride increment value (0016 teaches memory configured for generating a fixed-point quantized neural network; 0019-0022 teaches processor configured do to fractional length based on maximum fractional length (quantity of memory) corresponding to MAV operation. Above address kernel size and stride use by CNN. The configuration is view as allocating the respective memory buffer for the operation of CNN with hardware accelerator as taught above); and the determined quantization value and the value corresponding to the third dimension of the feature map associated with the respective layer of the CNN (0063 teaches consideration of depth in the feature map, where depth is corresponding to a number of channels (determined quantization value)).

Claim 6:
The method of claim 1, wherein configuring set of hardware accelerators for the respective layer of the CNN further comprises: 
allocating, by one or more computer processors, a quantity of respective process elements within the set of hardware accelerators based on the value corresponding to the third dimension of the feature map associated with the respective layer of the CNN (0016 teaches memory configured for generating a fixed-point quantized neural network; 0019-0022 teaches processor configured do to fractional length based on maximum fractional length (quantity of memory) corresponding to MAV operation. Above address kernel size and stride use by CNN. The configuration is view as allocating the respective memory buffer for the operation of CNN with hardware accelerator as taught above. 0063 teaches consideration of depth in the feature map, where depth is corresponding to a number of channels (determined quantization value)).

Claim 8:
LEE et al teaches the following subject matter:
A computer program product (figure 3 and 0076-0079 teaches memory (computer program product)), the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors (0174 teaches storage (memory) for storage and for CNN): 
program instructions to determine information associated with an analysis related to a convolutional neural network (CNN) (0174 teaches operation of neural network (CNN) and storage of the data, operation system and CNN); 
program instructions to determine a set of parameters related to a feature map to analyze at a respective layer of the CNN, wherein the set of parameters related to the feature map includes a quantization value (figure 7 and 0093 teaches layer-wise quantization in which parameter of  a layer of a neural network are quantized; 0061-0065 teaches feature maps  with three dimension of width, height and depth with regard to convolutional layer, figure 17 and 0163-0166 teaches layer deal with quantization coverage (quantization value) in view of bits); and respective values for a first dimension, a second dimension, and a third dimension, which correspond to a shape describing the feature map (0063 detail three dimension for width, height and depth of the feature map. One ordinary skill in the art would see the dimension data of the region of interest and summarize to be a shape of the subject or object of interest); 
program instructions to configure a set of hardware accelerators for the respective layer of the CNN (figure 17 and 0164 teach neural network with dedicated hardware accelerator, where figure 1 and 0062 detail the neural network to be convolutional neural network (CNN)); 
program instructions to receive a portion of the feature map to the configured set of hardware accelerators for the respective layer of the CNN, wherein the received portion of the feature map includes a group of sequential data slices (figure 1 and 0062-0064 teaches the data slices to be sequential with portion (WM) of the feature map from FM1 to be processed by CNN layer and output to FM2); and 
program instructions to analyze the group of sequential data slices among the configured set of hardware accelerators (0005-0006 teaches analyzing group of sequential data slices of FM1 to output FM2 with a method of generating a fixed-point quantized neural network distribution for each channel (depth/sequential data slices), above teach the use of hardware accelerator for CNN layer).

Claim 9:
The computer program product of claim 8: further comprising: program instructions to determine information associated with an analysis related to a convolutional neural network (CNN) (0005-0006 teaches analyzing group of sequential data slices (information) of FM1 to output FM2 with a method of generating a fixed-point quantized neural network distribution for each channel (depth/sequential data slices), above teach the neural network to be CNN), wherein: 
(i) the information associated with the analysis related to the CNN includes information respectively associated with a layer of a plurality of layers of the CNN (0084-0085 teach information such as statistical distribution, floating- point parameter value in respective channels in each feature maps and kernel from the data of the neural network (CNN)), and 
(ii) the information respectively associated with the layer of the CNN includes a kernel size, a stride increment value, and information related to a plurality of kernel matrices, models, and weight factors utilized by one or more analyses performed at the layer of the CNN (0084-0085 teaches analysis of by the CNN, where one ordinary skill in the art know that processing by CNN includes kernel size, stride increment value, kernel matrices, model and weight for each layer of CNN; figure 1 each kernel size and matrices such as WM of FM1, 0064 teach WM shift to slide over entire area (stride increment value), 0064 teach feature map (model), 0064 teaches weight).


Claim 10:
The computer program product of claim 8, wherein:  
P201904215US01Page 34 of 39(i) the quantization value is a value in bits related to a resolution of a plurality of elements that comprise the feature map to analyze (figure 17 and 0163-0165 teaches allotted bit for layer-wise quantization for neural network dedicated hardware accelerator. 0079 teaches storage for digital data and figure 19 and 0168 teaches image display device, such that one ordinary in the art see the image to be digital (or digitalized) and digital image are defined in resolution which are quantize in bits for digital processing and storage); 
(ii) a value of the first dimension corresponds to a number of elements associated with a width dimension of the feature map to analyze (0063 teaches three dimensions with first dimension a width W); 
(iii) a value of the second dimension corresponds to a number of elements associated with a height dimension of the feature map to analyze (0063 teaches three dimensions with second dimension height H); and 
(iv) a value of the third dimension corresponds to a number of levels associated with a depth dimension of the feature map to analyze (0063 teaches three dimensions with third dimension depth D).

Claim 11:
The computer program product of claim 10, wherein a level of the feature map to analyze is associated with a respective filter of a plurality of filters utilized to generate the feature map (figure 1 and 0061-0064, where 0064 detail use of filter/kernel from weight map WM filters for feature maps).


Claim 12:
The computer program product of claim 8, wherein program instructions to configure the set of hardware accelerators to process the respective layer of the CNN further comprise: 
program instructions to identify, based on the determining information associated with the analysis related to the CNN, a kernel size and a stride increment value corresponding to the respective layer of the CNN (0084-0085 teaches analysis of by the CNN, where one ordinary skill in the art know that processing by CNN includes kernel size, stride increment value, kernel matrices, model and weight for each layer of CNN; figure 1 each kernel size and matrices such as WM of FM1, 0064 teach WM shift to slide over entire area (stride increment value), 0064 teach feature map (model), 0064 teaches weight); and 
program instructions to allocate a quantity of memory for respective memory buffers within the set of hardware accelerators based on the kernel size, the stride increment value (0016 teaches memory configured for generating a fixed-point quantized neural network; 0019-0022 teaches processor configured do to fractional length based on maximum fractional length (quantity of memory) corresponding to MAV operation. Above address kernel size and stride use by CNN. The configuration is view as allocating the respective memory buffer for the operation of CNN with hardware accelerator as taught above); and 
the determined quantization value and the value corresponding to the third dimension of the feature map associated with the respective layer of the CNN (0063 teaches consideration of depth in the feature map, where depth is corresponding to a number of channels (determined quantization value)).



Claim 13:
The computer program product of claim 8, wherein program instruction to configure the set of hardware accelerators for the respective layer of the CNN further comprises: 
program instructions to allocate a quantity of respective process elements within the set of hardware accelerators based on the value corresponding to the third dimension of the feature map associated with the respective layer of the CNN (0016 teaches memory configured for generating a fixed-point quantized neural network; 0019-0022 teaches processor configured do to fractional length based on maximum fractional length (quantity of memory) corresponding to MAV operation. Above address kernel size and stride use by CNN. The configuration is view as allocating the respective memory buffer for the operation of CNN with hardware accelerator as taught above. 0063 teaches consideration of depth in the feature map, where depth is corresponding to a number of channels (determined quantization value)).

Claim 15:
LEE et al the following subject matter:
A computer system, the computer system comprising: 
one or more computer processors (015-0019 detail the use of processors); 
one or more computer readable storage media (figure 3 and 0076-0079 teaches memory (computer program product)); and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors (above detail the use of memory and processor), the program instructions comprising: 
program instructions to determine information associated with an analysis related to a convolutional neural network (CNN) (0174 teaches operation of neural network (CNN) and storage of the data, operation system and CNN); 
program instructions to determine a set of parameters related to a feature map to analyze at a respective layer of the CNN, wherein the set of parameters related to the feature map includes a quantization value (figure 7 and 0093 teaches layer-wise quantization in which parameter of  a layer of a neural network are quantized; 0061-0065 teaches feature maps  with three dimension of width, height and depth with regard to convolutional layer, figure 17 and 0163-0166 teaches layer deal with quantization coverage (quantization value) in view of bits); and respective values for a first dimension, a second dimension, and a third dimension, which correspond to a shape describing the feature map (0063 detail three dimension for width, height and depth of the feature map. One ordinary skill in the art would see the dimension data of the region of interest and summarize to be a shape of the subject or object of interest); 
program instructions to configure a set of hardware accelerators for the respective layer of the CNN (figure 17 and 0164 teach neural network with dedicated hardware accelerator, where figure 1 and 0062 detail the neural network to be convolutional neural network (CNN)); 
program instructions to receive a portion of the feature map to the configured set of hardware accelerators for the respective layer of the CNN, wherein the received portion of the feature map includes a group of sequential data slices (figure 1 and 0062-0064 teaches the data slices to be sequential with portion (WM) of the feature map from FM1 to be processed by CNN layer and output to FM2); and 
program instructions to analyze the group of sequential data slices among the configured set of hardware accelerators (0005-0006 teaches analyzing group of sequential data slices of FM1 to output FM2 with a method of generating a fixed-point quantized neural network distribution for each channel (depth/sequential data slices), above teach the use of hardware accelerator for CNN layer).


Claim 16:
The computer system of claim 15: further comprising: 
program instructions to determine information associated with an analysis related to a convolutional neural network (CNN) (0005-0006 teaches analyzing group of sequential data slices (information) of FM1 to output FM2 with a method of generating a fixed-point quantized neural network distribution for each channel (depth/sequential data slices), above teach the neural network to be CNN), wherein: 
(i) the information associated with the analysis related to the CNN includes information respectively associated with a layer of a plurality of layers of the CNN (0084-0085 teach information such as statistical distribution, floating- point parameter value in respective channels in each feature maps and kernel from the data of the neural network (CNN)), and 
(ii) the information respectively associated with the layer of the CNN includes a kernel size, a stride increment value, and information related to a plurality of kernel matrices, models, and weight factors utilized by one or more analyses performed at the layer of the CNN (0084-0085 teaches analysis of by the CNN, where one ordinary skill in the art know that processing by CNN includes kernel size, stride increment value, kernel matrices, model and weight for each layer of CNN; figure 1 each kernel size and matrices such as WM of FM1, 0064 teach WM shift to slide over entire area (stride increment value), 0064 teach feature map (model), 0064 teaches weight).

Claim 17:
The computer system of claim 15, wherein: 
(i) the quantization value is a value in bits related to a resolution of a plurality of elements that comprise the feature map to analyze (figure 17 and 0163-0165 teaches allotted bit for layer-wise quantization for neural network dedicated hardware accelerator. 0079 teaches storage for digital data and figure 19 and 0168 teaches image display device, such that one ordinary in the art see the image to be digital (or digitalized) and digital image are defined in resolution which are quantize in bits for digital processing and storage); 
(ii) a value of the first dimension corresponds to a number of elements associated with a width dimension of the feature map to analyze (0063 teaches three dimensions with first dimension a width W); 
(iii) a value of the second dimension corresponds to a number of elements associated with a height dimension of the feature map to analyze (0063 teaches three dimensions with second dimension height H); and 
(iv) a value of the third dimension corresponds to a number of levels associated with a depth dimension of the feature map to analyze (0063 teaches three dimensions with third dimension depth D).

Claim 18:
The computer system of claim 15, wherein program instructions to configure the set of hardware accelerators to process the respective layer of the CNN further comprise: 
program instructions to identify, based on the determining information associated with the analysis related to the CNN, a kernel size and a stride increment value corresponding to the respective layer of the CNN (0084-0085 teaches analysis of by the CNN, where one ordinary skill in the art know that processing by CNN includes kernel size, stride increment value, kernel matrices, model and weight for each layer of CNN; figure 1 each kernel size and matrices such as WM of FM1, 0064 teach WM shift to slide over entire area (stride increment value), 0064 teach feature map (model), 0064 teaches weight); and 
program instructions to allocate a quantity of memory for respective memory buffers within the set of hardware accelerators based on the kernel size, the stride increment value; and the determined quantization value and the value corresponding to the third dimension of the feature map associated with the respective layer of the CNN (0016 teaches memory configured for generating a fixed-point quantized neural network; 0019-0022 teaches processor configured do to fractional length based on maximum fractional length (quantity of memory) corresponding to MAV operation. Above address kernel size and stride use by CNN. The configuration is view as allocating the respective memory buffer for the operation of CNN with hardware accelerator as taught above); and the determined quantization value and the value corresponding to the third dimension of the feature map associated with the respective layer of the CNN (0063 teaches consideration of depth in the feature map, where depth is corresponding to a number of channels (determined quantization value)).

Claim 19:
The computer system of claim 15, wherein program instruction to configure the set of hardware accelerators for the respective layer of the CNN further comprises: 
program instructions to allocate a quantity of respective process elements within the set of hardware accelerators based on the value corresponding to the third dimension of the feature map associated with the respective layer of the CNN (0016 teaches memory configured for generating a fixed-point quantized neural network; 0019-0022 teaches processor configured do to fractional length based on maximum fractional length (quantity of memory) corresponding to MAV operation. Above address kernel size and stride use by CNN. The configuration is view as allocating the respective memory buffer for the operation of CNN with hardware accelerator as taught above. 0063 teaches consideration of depth in the feature map, where depth is corresponding to a number of channels (determined quantization value)).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim associated the kernel size plus a value corresponding to stride increment value with the number of sequential data slices for corresponding respective layer of the CNN, which is unable to find in prior art at the time of search and examination. 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim associated the kernel size plus a value corresponding to stride increment value with the number of sequential data slices for corresponding respective layer of the CNN, which is unable to find in prior art at the time of search and examination.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim associated the kernel size plus a value corresponding to stride increment value with the number of sequential data slices for corresponding respective layer of the CNN, which is unable to find in prior art at the time of search and examination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Bokhari et al (US 2019/0187963) teach Memory Access Optimisation Using Per-layer Computational Mapping And Memory Allocation For CNN Application
JANEDULA et al (US 2019/0042923) teach SYSTEM AND METHOD FOR AN OPTIMIZED WINOGRAD CONVOLUTION ACCELERATOR
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656